Citation Nr: 0932293	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  06-14 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a rating in excess of 30 percent for multiple 
sclerosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1994 to 
September 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In January 2008, the Veteran testified at a Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is of record.

In February 2008, the Board remanded the claim to the RO via 
the Appeals Management Center (AMC) for further development 
and to provide proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).


FINDING OF FACT

The Veteran's service-connected multiple sclerosis is 
manifested by ascertainable residuals, but without impairment 
so as to warrant a rating or separate ratings for residuals, 
in excess of the current 30 percent. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for multiple sclerosis have not been met.  38 U.S.C.A. §§ 
1155, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.2, 4.3, 4.7, 4.25, 4.88b, 4.115a, 4.115b, and 4.124a, 
Diagnostic Code  8018 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

I. Notice

The notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 484 (2006).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112, 119-20 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a 
letter dated in April 2004.  This notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.  The RO provided the appellant 
post-adjudication notice by a letter dated in March 2008, 
which provided additional information regarding disability 
ratings and effective dates.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Her claim was thereafter 
readjudicated in February 2009 via a supplemental statement 
of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (holding that the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as a statement of the case or supplemental statement of 
the case, is sufficient to cure a timing defect).

The Board notes that in Vasquez-Flores v. Peake, 22 Vet. App. 
37 (2008), the Court clarified VA's notice obligations in 
increased rating claims.  In light this new judicial decision 
and in accordance as it was interpreted at the time, the 
Board's February 2008 remand directed that the Veteran be 
provided VCAA notice in compliance with the guidance set 
forth in Vasquez-Flores.  Such notice was not sent by the RO.  
The instant appeal originates, however, from a rating 
decision granting service connection and assigning an initial 
rating.  VA has subsequently determined that Vasquez-Flores 
is inapplicable to such initial rating actions; therefore, 
the appellant is not prejudiced by a decision on the claim at 
this time.  

II. Duty to Assist

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
Veteran's service treatment records, private treatment 
records, and VA treatment records are on file.  VA received a 
waiver from the Veteran in July 2007, which stated that she 
does not have additional evidence to furnish.  The Board's 
February 2008 remand specified that the Veteran's treating 
ophthalmologist may have pertinent treatment records, which 
should be obtained.  In order for VA to obtain treatment 
records, the Veteran was requested, in March 2008, to provide 
information about her medical treatment.  The Veteran failed 
to provide such requested information.  The Board concludes 
that the RO has complied with the Board's prior remand.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, there 
is no indication of available, outstanding records which 
would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).

The Veteran was afforded VA fee basis examination in April 
2007.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  As 
directed in the Board's February 2008 remand, the Veteran was 
scheduled for a VA examination in January 2009.  Notice of 
the examination was sent to the Veteran's current address of 
record.  Documentation in the claims file indicates that the 
Veteran failed to report to the scheduled examination.  Since 
that time, the Veteran has not contacted VA to reschedule the 
examination, nor has she offered any explanation as to why 
she did not attend the examination.  A supplemental statement 
of the case was issued in February 2009, noting that the 
Veteran failed to report to the scheduled examination.  
Further, the Veteran's representative was copied on the 
supplemental statement of the case.  When a Veteran fails 
without good cause to report for a necessary VA examination 
requested by VA in conjunction with a claim, VA is not 
obliged to attempt to provide another.  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc. 38 C.F.R. § 3.655(a).  There is no legal or 
regulatory requirement that VA make further efforts to 
schedule an examination.  The consequence in this case of the 
Veteran's failure without good cause to report for the VA 
examination is that her claim for a higher initial rating 
must be decided on the basis of the other relevant evidence 
on file.  38 C.F.R. § 3.655(b); see Turk v. Peake, 21 Vet. 
App. 565, 569-70 (2008).  While VA has a duty to assist the 
Veteran in the development of her claim, the Veteran has a 
duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet. 
App. 190 (1991).  The Board concludes that the RO has 
complied with the Board's prior remand.  See Stegall v. West, 
11 Vet. App. 268 (1998).  Thus, the Board finds that further 
examination is not necessary.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
her claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination).  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran to notify and assist her have been 
fulfilled with respect to the issue on appeal and the 
appellant is not prejudiced by a decision on the claim at 
this time.

Increased Rating

The present appeal involves the Veteran's claim that the 
severity of her service-connected multiple sclerosis warrants 
a higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a claim, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Diagnostic Code 8018 provides a minimum disability rating of 
30 percent for multiple sclerosis.  For the minimum rating, 
there must be ascertainable residuals.  See 38 C.F.R. § 
4.124a, NOTE.  As to residuals not capable of objective 
verification (i.e., fatigue, dizziness), they will be 
accepted when consistent with the disease and not more likely 
attributable to other disease.  When ratings in excess of the 
prescribed minimum ratings are assigned, the diagnostic codes 
utilized as bases of evaluation must be cited.  Id.

With neurological disorders such as multiple sclerosis, 
resulting disability may be rated from 10 to 100 percent in 
proportion to the impairment of motor, sensory, or mental 
function.  Of special consideration are any psychotic 
manifestations, complete or partial loss of use of one or 
more extremities, speech disturbances, impairment of vision, 
disturbances of gait, tremors, visceral manifestations, etc., 
referring to the appropriate body system of the rating 
schedule.  With partial loss of use of one or more 
extremities from neurological lesions, ratings are assigned 
by comparison with the mild, moderate, severe, or complete 
paralysis of peripheral nerves.  38 C.F.R. § 4.124a.

Diagnostic Code 6354 provides ratings for Chronic Fatigue 
Syndrome.  This code provides that Chronic Fatigue Syndrome 
includes debilitating fatigue, cognitive impairments (such as 
inability to concentrate, forgetfulness, confusion), or a 
combination of other signs and symptoms.  A 10 percent rating 
is assigned for signs and symptoms of Chronic Fatigue 
Syndrome that wax and wane but result in periods of 
incapacitation of at least one but less than two weeks total 
duration per year or the symptoms are controlled by 
continuous medication.  For the purpose of evaluating this 
disability, the condition will be considered incapacitating 
only while it requires bed rest and treatment by a physician.

Neurogenic bladder is to be evaluated under criteria 
pertaining to voiding dysfunction.  38 C.F.R. § 4.115b, 
Diagnostic Code 7542.  Voiding dysfunction involving urine 
leakage (including continual urine leakage, post-surgical 
urinary diversion, urinary incontinence, or stress 
incontinence) is rated 20 percent disabling when it requires 
the wearing of absorbent materials which must be changed less 
than twice a day.  A 40 percent rating is warranted when it 
requires the wearing of absorbent materials which must be 
changed from two to four times per day.  A 60 percent rating 
is warranted if it requires the use of an appliance or the 
wearing of absorbent materials which must be changed more 
than 4 times per day.  38 C.F.R. 
§ 4.115a.

Diagnostic Code 8100 provides ratings for migraine headaches.  
A 10 percent rating is warranted when there is evidence of 
migraines with characteristic prostrating attacks averaging 
one in 2 months over the last several months.  A 30 percent 
rating is warranted when there is evidence of characteristic 
prostrating attacks occurring on an average once a month over 
the last several months.  Finally, a 50 percent rating is 
warranted when there is evidence of very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8100.

Factual Background & Analysis

Initially, the Veteran contends that the evaluation assigned 
her service-connected multiple sclerosis does not accurately 
reflect the severity of her disorder.  Service connection was 
granted for multiple sclerosis in June 2004, with an assigned 
30 percent disability rating, effective January 21, 2004.  
The minimum disability rating for multiple sclerosis is 30 
percent, which requires ascertainable residuals, under the 
provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8018.  

The Veteran submitted private treatment records dated from 
March 2003 to October 2004.  The records indicate that the 
Veteran was diagnosed with multiple sclerosis on November 4, 
2003.  A treatment record from October 2004 documents 
findings from a follow-up visit.  The record stated that 
after using Betaseron the Veteran continued to have flare-ups 
and progression of her multiple sclerosis symptoms, including 
fatigue and increased migraine headaches.  The Veteran 
complained of increased right leg weakness and instability, 
noticed an increase in headaches, and still experienced 
numbness in the upper extremities (more in the left arm than 
in the right arm).  The Veteran denied visual problems.  
Examination of the Veteran showed that reflexes in her lower 
extremities were intact, her gait was good, she had a full 
range of motion, and her sensory examination was normal.  The 
Veteran was diagnosed with multiple sclerosis with probable 
progression and a migraine disorder.  The doctor recommended 
that the Veteran be evaluated at the UC Irvine Multiple 
Sclerosis Medical Clinic due to the progression of her 
disease, despite the fact that two different types of immuno-
modulators had been used (Bataseron and Copaxone).

In April 2006, the Veteran stated that she has missed work, 
for up to a week at a time, due to her multiple sclerosis, 
and that these absences from work occur once or twice per 
year.  She stated that this absence from work is because her 
multiple sclerosis treatment occasionally requires her to 
have an IV for four to six hours a day, for up to a week at a 
time.

The Veteran submitted an employer statement, received by VA 
in April 2006, which stated that the Veteran had missed work 
and that they are sometimes required to make special 
accommodations for her to be able to perform her duties.  The 
employer stated that the Veteran had a recurring loss of 
feeling in her hands, which made it hard to type and talk on 
the phone, and that both job functions were critical elements 
of her job performance.  The employer further stated that the 
Veteran had missed ten days due to medical treatment.  The 
employer acknowledged that they were able to accommodate the 
ongoing treatments, but still interfere with the heavy 
workload.

The Veteran was afforded a VA fee basis examination in April 
2007.  During the examination, the Veteran reported that she 
had been suffering from multiple sclerosis since March 2003, 
but did not suffer from a seizure disorder.  She reported 
having recurring headaches, which were more like head pains.  
She stated that she was able to work when having these 
headaches, that she takes medication for the headaches, that 
they average three occurrences per week, and that each attack 
lasts for one day.  She reported having bladder dysfunction 
without the need for pads, no bowel dysfunction, no 
dizziness, and no strokes.  Examination of the Veteran's 
cranial nerves evidenced normal findings.  The Veteran's 
coordination was within normal limits.  Neurological 
examination of the upper extremities showed: motor function 
within normal limits; sensory function within normal limits; 
right upper extremity reflexes revealed biceps jerk 2+ and 
triceps jerk+2; the left upper extremity reflexes revealed 
biceps jerk 2+ and triceps jerk 2+.  Neurological examination 
of the lower extremities showed: motor function within normal 
limits; sensory function within normal limits; right lower 
extremity reflexes revealed knee jerk 2+ and ankle jerk+2; 
the left lower extremity reflexes revealed knee jerk 2+ and 
ankle jerk 2+.  The examiner found that the Veteran's 
disability did not cause paralysis; affect the joints; change 
speech; or result in any vision, smell, or taste problems.  
The Veteran was alert and oriented, her behavior was normal, 
affect was appropriate, comprehension was normal, memory was 
intact, and there were no signs of tension.  The examiner 
diagnosed the Veteran with multiple sclerosis.  The examiner 
concluded that it was at least as likely as not that the 
Veteran's recurring headaches and bladder dysfunction were 
secondary to her multiple sclerosis.

The examiner from the April 2007 VA fee basis examination 
concluded that the Veteran's recurring headaches and bladder 
dysfunction were secondary to her multiple sclerosis.  The 
April 2007 examiner stated that the neurological examination 
results of the Veteran's upper and lower extremities were 
within normal limits; sensory functions were within normal 
limits; no paralysis was found; and no vision, smell, or 
taste problems were found.  The private treatment record from 
October 2004 stated that the Veteran continued to have 
multiple sclerosis symptoms, including fatigue.  This 
treatment record showed that the Veteran's reflexes in her 
lower extremities were intact, her gait was good, she had a 
full range of motion, and her sensory examination was normal.

During the Veteran's January 2008 Board hearing, she 
testified that her multiple sclerosis is evidenced by 
numerous residuals, including: numbness and tingling of her 
upper and lower extremities (also described as pain and 
discomfort), little feeling in her hands, little or no 
feeling in her fingers, decreased cognitive ability, vision 
impairment, recurring headaches, urinary incontinence, and 
fatigue.  The Veteran reported that she continually saw an 
ophthalmologist.  Regarding the Veteran's headaches, her 
testimony first stated that she had about two headaches per 
month, and that she probably suffered from one unbearable 
headache every other month that requires her to lay in bed 
for one or two days.  She subsequently testified that she had 
between two and three headaches per month, and that usually 
one headache per month requires her to lie in bed.  The 
Veteran reported being previously employed in the real estate 
market, but stated that she was currently unemployed because 
California's real estate market was not doing well.  The 
Veteran claimed that since being diagnosed with multiple 
sclerosis she has had to take between two and three weeks off 
of work because of medical treatment.  The Veteran reported 
urinary incontinence, and stated that she needed to wear 
absorbent pads, and changed the pads three or four times per 
day (sometimes more frequently when she was ill).   She also 
stated that she wakes up about three times per night because 
of her urinary incontinence.  The Veteran also reported being 
fatigued.

As noted earlier, the Board observes that in March 2008 the 
Veteran was requested to provide information about her 
current medical treatment, including dates and places of VA 
treatment, as well as to submit VA Form(s) 21-4142 
(Authorization and Consent to Release Information) for non-VA 
treatment.  The Board observes that the Veteran failed to 
provide such requested information.  Furthermore, the Board 
observes that the Veteran failed to report to her scheduled 
January 2009 VA examination, and did not contact VA to 
reschedule the examination, nor did she offer any explanation 
as to why she did not attend the examination.  Therefore, the 
Board must be decided the Veteran's claim on the basis of the 
relevant evidence on file.  38 C.F.R. § 3.655(b); see Turk v. 
Peake, 21 Vet. App. 565, 569-70 (2008).

The Board acknowledges the Veteran's hearing testimony.  
However, the Board views the testimony as inconsistent with 
what the Veteran had told the April 2007 VA examiner and thus 
of diminished credibility.  At that time, she reported that 
she did not need pads for bladder dysfunction.  Further, the 
headaches she reported at that time were not described as 
prostrating.  The Veteran's self-reporting of her symptoms 
had changed by the time of her Board hearing.  The Board 
viewed the Veteran's testimony as suggesting that the degree 
of impairment had changed since the 2007 examination.  With 
that in mind, a new examination was directed as well as 
action to obtain more recent treatment records to ensure an 
accurate appraisal of the Veteran's current disability 
picture.  It is unfortunate that the Veteran failed to 
cooperate with these actions intended to develop additional 
evidence supporting the assertions of an increase in severity 
that she testified to at the Board hearing.  As a result, the 
Board can only look to the evidence currently of record, and 
the Veteran's assertions are simply not supported by the 
medical evidence which shows no significant neurological or 
sensory impairment.  Although there is clearly evidence of 
headaches and bladder dysfunction, the degree of impairment 
in this regard is already contemplated by the current 30 
percent rating.  The criteria for higher ratings under 
applicable diagnostic codes have not been met.    

The current 30 percent rating appears to adequately 
compensate for the symptomatology shown to date.  There is no 
basis for higher ratings under diagnostic criteria for the 
reported headaches, fatigue, or bladder dysfunction.  The 
Board believes the information furnished to the 2007 examiner 
by the Veteran to be the most probative.  The testimony 
offered by the Veteran attempted to paint a more severe 
picture, but it must be considered that such testimony was 
offered in the context of attempting to gain a higher rating 
after the 2007 examination was found by the RO to not warrant 
such an increase.    

The Board finds that the preponderance of the evidence now of 
record is against entitlement to a rating in excess of the 
current 30 percent which is the minimum to be assigned for 
multiple sclerosis.  

The Board also recognizes that the Veteran's statements, 
testimony, and supporting employment-related submissions 
suggesting an impact of the service-connected disability on 
the Veteran's work functioning.  In general, the schedular 
disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id.  
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  
Either the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the 
veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the demonstrated degree of impairment resulting 
from the Veteran's service-connected multiple sclerosis fits 
squarely with the criteria found in the relevant Diagnostic 
Codes for the disability at issue.  In short, the rating 
criteria contemplate not only her symptoms but the severity 
of her disability.  For these reasons, referral for 
extraschedular consideration is not warranted.

In closing, the Board acknowledges the serious nature of a 
disability such as multiple sclerosis and acknowledges that 
it may very well be progressive in nature and result in 
additional manifestations or an increase in severity of known 
manifestations.  The Veteran may always initiate a claim for 
an increased rating in the future if there is an increase in 
severity of her multiple sclerosis disability.  The Board is 
simply unable to conclude from the evidence now before it 
that there is such a state of equipoise of the positive 
evidence with the negative to warrant a rating in excess of 
the current 30 percent. 


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


